DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive.
Applicant argues Hirasozu et al. US 8,507,985 does not teach the claimed invention. 
More specifically, the Applicant argues 
1. S1 of Hirasozu et al. Fig. 4 is not the distance between drain electrode 90 and gate electrode 71 and S2 is not the distance between drain electrode 90 and gate electrode 72 and that electrodes 71 and 72 are not “one electrode” but instead two separate electrodes.
2. Hirasozu does not teach that the drain electrode 90 is separated from a first location of a conductive electrode by a first distance along a central axis of an active area of the LDMOS in a direction of a current flow between a source and a drain of the LDMOS, the drain is separated from a second location of the conductive electrode by a second distance along a line parallel to the central axis and within the active area.
The Examiner respectfully disagrees. 
Hirasozu et al. Fig. 4 discloses a LDMOS device and a method of manufacturing a LDMOS device comprising forming a conductive electrode 71, 72 (i.e. first and second gate electrodes, same material on the same level, Fig. 13A, col. 19, lines 4-17) and forming a drain electrode 90 electrically connected to a drift region 40, the conductive electrode 71, 72 (i.e. first and second gate electrodes) surrounding the drain electrode. 
Furthermore, Hirasozu et al. Fig. 4 teaches 
1. the drain region 51 is selectively formed between the insulating layer 50a and the insulating layer 50b within the drift region 40. Therefore, one of ordinary skill in the art before the effective filing date of the invention would recognize that S1 (i.e. the width of the insulating layer 50a) is a distance, the amount of space between the drain electrode 90 and the first gate electrode 71 and S2 (i.e. the width of the insulating layer 50b) is a distance, the amount of space between the drain electrode 90 and the first gate electrode 72.
2. wherein the drain electrode 90 is separated from a first location of the conductive electrode 72 by a first distance S2 along a central axis of an active area of the LDMOS Fig. 10 in a direction of a current flow between a source 31, 32 and a drain 40 of the LDMOS, the drain electrode 90 is separated from a second location of the conductive electrode 71 by a second distance S1 along a line parallel (i.e. any point along the line is parallel and is along the second distance S1) to the central axis and within the active area, and the first distance being less than the second distance Fig. 4.
Therefore, one of ordinary skill in the art before the effective filing date of the invention would recognize that the drain electrode 90 is separated from a first location of the conductive electrode 72 by a first distance S2 along a central axis of an active area of the LDMOS Fig. 10 in a direction of a current flow between a source 31, 32 and a drain 40 of the LDMOS, the drain electrode 90 is separated from a second location of the conductive electrode 71 by a second distance S1 along a line parallel (i.e. any point along the line is parallel and is along the second distance S1) to the central axis and within the active area, and the first distance being less than the second distance.
Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 7-11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirasozu et al. US 8,507,985.
Regarding claim 1, Hirasozu et al. Fig. 4 discloses a method for manufacturing a Laterally Diffused Metal Oxide Semiconductor (LDMOS) comprising: 
forming a conductive electrode 71, 72 over an isolation region 50a, 50b; and 
forming a drain electrode 90 electrically connected to a drift region 40 underlying the isolation region 50a, 50b, the conductive electrode 71, 72 surrounding the drain electrode 90, wherein the drain electrode 90 is separated from a first location of the conductive electrode 72 by a first distance S2 along a central axis of an active area of the LDMOS in a direction of a current flow between a source 32a, 32b and a drain 51 of the LDMOS, the drain electrode 90 is separated from a second location of the conductive electrode by a second distance S1 along a line parallel to the central axis and within the active area, and the first distance S2 being less than the second distance S1.
Regarding claim 2, Hirasozu et al. Fig. 4 discloses the method of claim 1 wherein manufacturing the LDMOS comprises manufacturing a p-type field effect transistor col. 21, lines 38-50.
Regarding claim 3, Hirasozu et al. Fig. 4 discloses the method of claim 1 wherein manufacturing the LDMOS comprises manufacturing an n-type field effect transistor col. 21, lines 38-50.
Regarding claim 7, Hirasozu et al. Fig. 4 discloses the method of claim 1 wherein the conductive electrode comprises a polysilicon gate 74 portion connected to a field plate portion 73 in an active area of the LDMOS col. 13, lines 20-24, Fig. 7.
Regarding claim 8, Hirasozu et al. Fig. 4 discloses the method of claim 1 wherein the conductive electrode comprises a field plate 73, wherein the field plate is laterally separated from a conductive gate structure 74 in an active area of the LDMOS col. 13, lines 20-24, Fig. 7.
Regarding claim 9, Hirasozu et al. Fig. 4 discloses an apparatus comprising: 
a conductive electrode 71, 72 over an isolation region 50a, 50b; and 
a drain electrode 90 electrically connected to a drift region 40 underlying the isolation region 50a, 50b, the conductive electrode 71, 72 surrounding the drain electrode 90, wherein the drain electrode 90 is separated from a first location of the conductive electrode 72 by a first distance S2 along a central axis of an active area of the LDMOS in a direction of a current flow between a source 32a, 32b and a drain 51 of the LDMOS, the drain electrode 90 is separated from a second location of the conductive electrode by a second distance S1 along a line parallel to the central axis and within the active area, and the first distance S2 being less than the second distance S1.
Regarding claim 10, Hirasozu et al. Fig. 4 discloses the apparatus of claim 9 wherein the LDMOS is a p-type field effect transistor col. 21, lines 38-50.
Regarding claim 11, Hirasozu et al. Fig. 4 discloses the apparatus of claim 9 wherein the LDMOS is an n-type field effect transistor col. 21, lines 38-50.
Regarding claim 15, Hirasozu et al. Fig. 4 discloses the apparatus of claim 9 wherein the conductive electrode comprises a polysilicon gate 74 portion connected to a field plate portion 73 in an active area of the LDMOS col. 13, lines 20-24, Fig. 7. 
Regarding claim 16, Hirasozu et al. Fig. 4 discloses the apparatus of claim 9 wherein the conductive electrode comprises a field plate 73, wherein the field plate is laterally separated from a conductive gate structure 74 in an active area of the apparatus col. 13, lines 20-24, Fig. 7.
Regarding claim 17, Hirasozu et al. Fig. 4 discloses a method for manufacturing a semiconductor device comprising: 
forming a plate structure 73,74 over an isolation region 50b; and 
forming a drain electrode 90 electrically connected to a drift region 40 underlying the isolation region 50b, wherein the drain electrode 90 is separated from a first location of the plate structure 74 by a first distance S2 along a central axis of an active area of the semiconductor device in a direction of a current flow between a source 32b and a drain 51 of the semiconductor device, the drain electrode 90 is separated from a second location of the plate structure 73 by a second distance S1 along a line parallel to the central axis and within the active area, and the first distance S2 being less than the second distance S1.
Regarding claim 18, Hirasozu et al. Fig. 4 discloses the method of claim 17 wherein the plate structure 73 is laterally separated from a conductive electrode 80A in an active area of the semiconductor device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-6, 12-14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirasozu et al. as applied to claims 1, 9 and 17 above, and further in view of McGregor US 2011/0115018.
Regarding claim 4, Hirasozu et al. Fig. 4 discloses the method of claim 1. Hirasozu et al. does not disclose wherein forming the conductive electrode comprises forming a rectilinear polysilicon flap at the first location, wherein the rectilinear polysilicon flap is not at the second location. McGregor teaches a field plate that extends over the STI 126 to support a high gate-to-drain voltage [0027]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a conductive electrode that extends over the STI of Hirasozu et al. as taught by McGregor for the purpose of maintaining a breakdown voltage. Additionally, the wherein the rectilinear polysilicon flap is not at the second location is considered obvious design choice and is not patentable unless unobvious or unexpected results are obtained from these changes. One of ordinary skill in the art before the effective filing date of the invention would recognize that the polysilicon flap is used to maintain a breakdown voltage. It appears the changes produce no functional differences and therefore would have been obvious. MPEP 2144.04
Regarding claim 5, Hirasozu et al. Fig. 4 discloses the method of claim 1. Hirasozu et al. does not disclose wherein forming the conductive electrode comprises forming a chamfered polysilicon flap at the first location, wherein the chamfered polysilicon flap is not at the second location. McGregor teaches a field plate that extends over the STI 126 to support a high gate-to-drain voltage [0027]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a conductive electrode that extends over the STI of Hirasozu et al. as taught by McGregor for the purpose of maintaining a breakdown voltage. Additionally, the wherein the chamfered polysilicon flap is not at the second location is considered obvious design choice and is not patentable unless unobvious or unexpected results are obtained from these changes. One of ordinary skill in the art before the effective filing date of the invention would recognize that the polysilicon flap is used to maintain a breakdown voltage. It appears the changes produce no functional differences and therefore would have been obvious. MPEP 2144.04
Regarding claim 6, Hirasozu et al. Fig. 4 discloses the method of claim 1. Hirasozu et al. does not disclose wherein forming the conductive electrode comprises forming a stepped polysilicon flap at the first location, wherein the stepped polysilicon flap is not at the second location. McGregor teaches a field plate that extends over the STI 126 to support a high gate-to-drain voltage [0027]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a conductive electrode that extends over the STI of Hirasozu et al. as taught by McGregor for the purpose of maintaining a breakdown voltage. Additionally, the wherein the stepped polysilicon flap is not at the second location is considered obvious design choice and is not patentable unless unobvious or unexpected results are obtained from these changes. One of ordinary skill in the art before the effective filing date of the invention would recognize that the polysilicon flap is used to maintain a breakdown voltage. It appears the changes produce no functional differences and therefore would have been obvious. MPEP 2144.04
Regarding claim 12, Hirasozu et al. Fig. 4 discloses the apparatus of claim 9. Hirasozu et al. does not disclose wherein the first location comprises a rectilinear polysilicon flap, wherein the rectilinear polysilicon flap is not in the second location. McGregor teaches a field plate that extends over the STI 126 to support a high gate-to-drain voltage [0027]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a conductive electrode that extends over the STI of Hirasozu et al. as taught by McGregor for the purpose of maintaining a breakdown voltage. Additionally, the wherein the rectilinear polysilicon flap is not at the second location is considered obvious design choice and is not patentable unless unobvious or unexpected results are obtained from these changes. One of ordinary skill in the art before the effective filing date of the invention would recognize that the polysilicon flap is used to maintain a breakdown voltage. It appears the changes produce no functional differences and therefore would have been obvious. MPEP 2144.04
Regarding claim 13, Hirasozu et al. Fig. 4 discloses the apparatus of claim 9. Hirasozu et al. does not disclose wherein the first location comprises a chamfered polysilicon flap, wherein the chamfered polysilicon flap is not at the second location. McGregor teaches a field plate that extends over the STI 126 to support a high gate-to-drain voltage [0027]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a conductive electrode that extends over the STI of Hirasozu et al. as taught by McGregor for the purpose of maintaining a breakdown voltage. Additionally, the wherein the chamfered polysilicon flap is not at the second location is considered obvious design choice and is not patentable unless unobvious or unexpected results are obtained from these changes. One of ordinary skill in the art before the effective filing date of the invention would recognize that the polysilicon flap is used to maintain a breakdown voltage. It appears the changes produce no functional differences and therefore would have been obvious. MPEP 2144.04
Regarding claim 14, Hirasozu et al. Fig. 4 discloses the apparatus of claim 9. Hirasozu et al. does not disclose wherein the first location comprises a stepped polysilicon flap, wherein the stepped polysilicon flap is not at the second location. McGregor teaches a field plate that extends over the STI 126 to support a high gate-to-drain voltage [0027]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a conductive electrode that extends over the STI of Hirasozu et al. as taught by McGregor for the purpose of maintaining a breakdown voltage. Additionally, the wherein the stepped polysilicon flap is not at the second location is considered obvious design choices and is not patentable unless unobvious or unexpected results are obtained from these changes. One of ordinary skill in the art before the effective filing date of the invention would recognize that the polysilicon flap is used to maintain a breakdown voltage. It appears the changes produce no functional differences and therefore would have been obvious. MPEP 2144.04
Regarding claim 19, Hirasozu et al. Fig. 4 discloses the method of claim 17. Hirasozu et al. does not disclose wherein forming the plate structure comprises forming a rectilinear polysilicon flap at the first location, wherein the rectilinear polysilicon flap is not at the second location. McGregor teaches a field plate that extends over the STI 126 to support a high gate-to-drain voltage [0027]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a conductive electrode that extends over the STI of Hirasozu et al. as taught by McGregor for the purpose of maintaining a breakdown voltage. Additionally, the wherein the rectilinear polysilicon flap is not at the second location is considered obvious design choice and is not patentable unless unobvious or unexpected results are obtained from these changes. One of ordinary skill in the art before the effective filing date of the invention would recognize that the polysilicon flap is used to maintain a breakdown voltage. It appears the changes produce no functional differences and therefore would have been obvious. MPEP 2144.04
Regarding claim 20, Hirasozu et al. Fig. 4 discloses the method of claim 17. Hirasozu et al. does not disclose wherein forming the plate structure comprises forming a chamfered polysilicon flap at the first location, wherein the chamfered polysilicon flap is not at the second location. McGregor teaches a field plate that extends over the STI 126 to support a high gate-to-drain voltage [0027]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a conductive electrode that extends over the STI of Hirasozu et al. as taught by McGregor for the purpose of maintaining a breakdown voltage. Additionally, the wherein the chamfered polysilicon flap is not at the second location is considered obvious design choice and is not patentable unless unobvious or unexpected results are obtained from these changes. One of ordinary skill in the art before the effective filing date of the invention would recognize that the polysilicon flap is used to maintain a breakdown voltage. It appears the changes produce no functional differences and therefore would have been obvious. MPEP 2144.04

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898